DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 13-16 of Applicant Arguments/Remarks, filed 12/21/2020, with respect to claims 1-34 under 35 U.S.C. § 101 have been fully considered and are persuasive.  The rejection mailed on 07/20/2020 has been withdrawn. 

Reasons for Allowance
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance: see pages 13-16 of Applicant Arguments/Remarks, filed 12/21/2020
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829